DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 
Claims 1, 10, 11, 29-31 and 50-65 are pending in this application, Claims 29-31, 50-56, 60 and 61 are acknowledged as withdrawn, Claims 1, 10, 11, 57-59 and 62-65 were examined on their merits.

The objection to the Abstract as being too short to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details has been withdrawn due to the Applicant’s amendments to the Abstract filed 08/09/2022.
The rejection of Claim(s) 1, 10 and 11 under 35 U.S.C. § 102(a)(1) as
anticipated by Comer et al. (US 2011/0286985 A1), cited in the IDS, or, in the alternative, under 35 U.S.C. § 103 as obvious over Comer et al. (US 2011/0286985 A1),
cited in the IDS, in view of Guenou (US 2011/0165130 A1), has been withdrawn due to the Applicant’s amendments to the claims filed 08/09/2022.

The rejection of Claim 57 under 35 U.S.C. § 103 as being unpatentable over Comer et al. (US 2011/0286985 A1), cited in the IDS, and further in view of Yang et al. (2016), of record, has been withdrawn due to the Applicant’s amendments to the claims filed 08/09/2022.

The rejection of Claims 58 and 59 under 35 U.S.C. § 103 as being unpatentable over Comer et al. (US 201 1/0286985 A1), cited in the IDS, in view of Yang et al. (2016), of record, and further in view of Dubensky, JR. et al. (US 2012/0263754 A1) and Kim et al. (2012), of record, has been withdrawn due to the Applicant’s amendments to the claims filed 08/09/2022.

Response to Arguments

Applicant’s arguments, see Remarks, filed 08/09/2022, with respect to the rejection(s) of claim(s) 1, 10, 11 and 57-59 under 35 U.S.C. § 102(a)(1) and/or 35 U.S.C. § 103 have been fully considered and are persuasive.  
Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al. (2015).

Response to Amendment

The Declaration under 37 CFR 1.132 filed 08/09/2022 is insufficient to overcome the rejection of claims 1, 10, 11, 57-59 and 62-65 based upon 35 U.S.C. 103 as set forth in the instant Office action because:  
The Declarant asserts that neither Comer or Guenou disclose an organoid which is non-immunogenic and comprises decellularized dermal tissue as now claimed (Declaration, Pg. 2, Lines 2-5).

This is not found to be persuasive based on the new rejections below which rely on Comer et al. (US 2011/0286985 A1), cited in the IDS, in view of Guenou (US 2011/0165130 A1), of record, and Li et al. (2015) and Shelby et al. (US 2010/0028849 A1).

The Declarant argues that the ordinary artisan would not have had a reasonable expectation of success in using decellularized dermal tissue as a component of the non-immunogenic organoid, as decellularized dermal tissue as a component for in vivo implantation was known to be immunogenic.  

Declarant asserts that even after decellularization, immunogenic factors may still persist and that methods to reduce/eliminate such factors would result in a significant reduction in the mechanical strength of the dermal tissue, citing Morris et al. and Layland et al., both cited in the IDS (Declaration, Pg. 2, Lines 6-31 and Pg. 3, Lines 1-15).

This is not found to be persuasive for the following reasons, the Examiner maintains that the ordinary artisan would have had a reasonable expectation of success in formulating an organoid comprising acellularized dermal tissue as Shelby et al. teaches a devitalized, acellular matrix for transplantation and further teaches that critical to the preparation of acellular dermis is the devitalization of cells in the donor tissue, followed by successful removal of cell debris to reduce the antigenicity of the tissue, preventing rejections and inflammation, which would delay the healing process.  Thus, the state of the art recognized the desirability of an acellular dermal tissue as a component in a composition intended for grafting or transplantation.  The Examiner notes that the claims do not require any particular technique to produce the non-immunogenic, decellularized dermal tissue or any particular mechanical strength of the dermal tissue.

The Declarant argues that the instant invention provides unexpected benefits and superior properties over the organoids of Comer, citing Examples 1-8 in the Specification. 
 Declarant asserts the examples demonstrate the claimed composition has improved mechanical strength and biological activity and was non-immunogenic, resulting in superior keratinocyte growth and differentiation without immunogenicity and allowing for improved organoid transplantation (Declaration, Pg. 3, Lines 16-28).

This is not found to be persuasive for the following reasons, the Declarant has not provided any evidence of a comparison between the composition of Comer and that of the instant invention.  Further, the allegations of unexpected results are not commensurate in scope with the claimed invention which does not require any particular mechanical strength.  As discussed above, the lack of immunogenicity in an acellular dermal tissue is an expected and unsurprising result based on the teaching of Shelby et al. that critical to the preparation of acellular dermis is the devitalization of cells in the donor tissue, followed by successful removal of cell debris to reduce the antigenicity of the tissue, preventing rejections (after transplantation) and inflammation, which would delay the healing process.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 65 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 65 recites that when the tissue organoid is grafted to the individual the tissue organoid is stable for at least 5 months.  It is unclear what “stability” Applicant is referring to as the Specification at Pg. 13, Paragraph [0138] states:  “the tissue organoid with expression of exogenous gene, such as Luciferase and H2B-RFP, was stable in vivo for more than 5 months in immunocompetent hosts”.  The Specification further teaches at Pg. 21, Paragraph [0216] that: “No significant rejection of the skin grafts was observed for at least 5 months after transplantation, suggesting that the targeted epidermal stem cells were well tolerated immunologically in vivo”.  Therefore, it is unclear is stability refers to expression of an exogenous gene, lack of rejection or both.  For purposes of examination, the Examiner has interpreted the claim as referring to lack of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 11 and 62-66 are rejected under 35 U.S.C. § 103 as being unpatentable over Comer et al. (US 2011/0286985 A1), cited in the IDS, in view of Guenou (US 2011/0165130 A1), of record, and Li et al. (2015) and Shelby et al. (US 2010/0028849 A1), and as evidenced by Jang et al. (2002) and Siprashvili et al.(2016).

Comer et al. teaches an organotypic skin organoid (3-D tissue culture where
cultured cells are used to reconstruct a tissue or organ in vivo) (Pg. 3, Paragraph
[0027]) comprising a stratified skin graft grown from a plurality of genetically engineered
keratinocytes (inherently taken from an individual at some point) comprising a
recombinant gene encoding a therapeutic protein (HIF-1α) expression of which is
inducible by an inducer (Pg. 24, Claims 1, 4 and 5),
wherein when the therapeutic protein is administered to an individual in need
thereof, the therapeutic protein improves the individual’s health (treatment of
wounds/burns) (Pg. 24, Claims 7-9);
and wherein the recombinant delivery of other recombinant therapeutic agents,
such as insulin (a diabetes therapeutic) to subjects in need thereof is contemplated (Pg.
15, Paragraphs [0124]-[0126]), and reading on Claims 1, 10 and 11.

The teachings of Comer et al. were discussed above.

Comer et al. does not teach a physiologically-tailored tissue organoid comprising
keratinocytes derived from embryonic stem cells, human induced pluripotent stem
cells, or epidermal stem cells taken from an individual,
or wherein the physiologically-tailored tissue organoid comprises decellularized dermal tissue and is non-immunogenic, as now required by Claim 1.

Li et al. teaches the preparation of an organotypic skin culture wherein genetically modified primary human keratinocytes are plated onto organotypic cassettes containing devitalized human dermis (Pg. 2, Lines 4-15 and Pg. 3, Line 6 and Fig. 3D); and wherein devitalized human dermis is a natural substrate of the epidermis in vivo and allows for generation of epidermis that mimics the in vivo counterpart (Pg. 7, Lines 17-21).

Shelby et al. teaches a devitalized, acellular matrix for transplantation (Pg. 1, Paragraph [0001], and wherein critical to the preparation of acellular dermis is the devitalization of cells in the donor tissue, followed by successful removal of cell debris to reduce the antigenicity of the tissue, preventing rejections and inflammation, which would delay the healing process (Pg. 1, Paragraph [0004]).
 
Guenou teaches an ex vivo method for obtaining human keratinocytes derived
from human pluripotent stem cells comprising a step of co-culturing human pluripotent
stem cells with cells that support ectodermal differentiation in presence of an agent that
stimulates epidermal induction and an agent that stimulates terminal differentiation of
keratinocytes (Pg. 3, Paragraph [0037]), and wherein said human pluripotent stem cells are embryonic stem cells (hES cells) or human induced pluripotent stem cells (human iPS cells) (Pg. 3, Paragraph [0040]).
It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the stratified skin graft grown from a plurality of genetically engineered keratinocytes (epidermal cells) comprising a recombinant gene encoding a therapeutic protein of Comer et al. by plating the cells onto devitalized dermal tissue as taught by Li et al. because devitalized human dermis is a natural substrate of the epidermis in vivo.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to generate epidermis that mimics the in vivo counterpart.  There would have been a reasonable expectation of success in making this modification because both Comer et al. and Li et al. are drawn to the preparation of organotypic skin organoids from genetically modified keratinocytes.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the organotypic skin graft comprising genetically modified keratinocytes and devitalized dermal tissue of Comer et al. and Li et al. by using devitalized, acellular dermal tissue as taught by Shelby et al. because this would provide a non-immunogenic skin graft.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to reduce the antigenicity of the tissue graft, preventing rejections and inflammation, which would delay the healing process.  


There would have been a reasonable expectation of success in making this modification because Comer et al. teaches an organotypic skin organoid (3-D tissue culture where cultured cells are used to reconstruct a tissue or organ in vivo) comprising a stratified skin graft grown from a plurality of genetically engineered keratinocytes, Li et al. teaches that genetically modified keratinocytes may be grown on devitalized dermal tissue and Shelby et al. teaches that dermal tissue is preferably devitalized and acellular to prevent immunogenicity upon transplantation.

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of an organotypic skin organoid skin graft comprising a plurality of genetically engineered keratinocytes and devitalized, acellular dermal tissue of Comer et al., Li et al. and Shelby et al., to obtain the skin graft keratinocytes from culturing embryonic stem cells or induced pluripotent stem cells because the reference indicates that either cell type may be used to obtain
keratinocytes.  The MPEP states at 2144.07 that:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
Those of ordinary skill in the art prior to the effective filing date of the claimed
invention would have been motivated to make this modification in order to secure a
source of keratinocytes for use in a skin graft.  


There would have been a reasonable expectation of success in making this modification because at least Comer et al. prepares a physiologically-tailored tissue organoid comprising a skin graft grown from keratinocytes and Guenou teaches that keratinocytes may be grown from either embryonic or induced pluripotent stem cells.

With regard to Claims 62 and 63, Comer et al. teaches the organotypic skin organoid is fully normally stratified (Pg. 6, Paragraph [0091] and Fig. 8), recapitulate all morphological and functional attributes of human basal keratinocytes and express keratin-14 and keratin-10 (Pg. 3, Paragraph [0038]).

Comer et al. also teaches that the keratinocytes are terminally differentiated (Pg. 1, Paragraph [0007]).
  
Jang et al. teaches that the expression of loricrin is strictly linked to keratinocyte terminal differentiation both in vivo and in vitro (Pg. 42268, Column 2, Lines 15-16).  Therefore, the terminally differentiated keratinocytes which make up the organotypic skin organoid of Comer et al. would also positively express loricrin.

With regard to Claim 64, Comer et al. teaches the organotypic skin organoid is fully normally stratified (Pg. 6, Paragraph [0091] and Fig. 8), recapitulates all morphological and functional attributes of human basal keratinocytes.  

Therefore, as graft comprising such an organotypic skin organoid would be expected to behave functionally and morphologically the same with regard to proliferation and cell death as the surrounding skin tissue composed of human basal keratinocytes. 

With regard to Claim 65, Siprashvili et al. teaches recombinant keratinocytes assembled into epidermal sheet grafts and transplanted into subjects (Pg. 1808, Abstract), wherein the grafts were stable for at least 5 months (Pg. 1815, Fig. 5). Therefore, those of ordinary skill in the art before the effective filing date of the claimed invention that the recombinant therapeutic protein expressing organotypic organoid skin graft of Comer et al., Li et al., Shelby et al. and Guenou above would upon engraftment to an individual be stable for at least 5 months because Siprashvili et al. teaches that skin grafts are routinely stable for at least 5 months and beyond.  

Claim(s) 57 is rejected under 35 U.S.C. § 103 as being unpatentable over Comer et al. (US 2011/0286985 A1), cited in the IDS, in view of Li et al. (2015), Shelby et al. (US 2010/0028849 A1) and Guenou (US 2011/0165130 A1), of record, and further in view of Yang et al. (2016), of record.

The teachings of Comer et al., Li et al., Shelby et al. and Guenou were discussed above.

None of the above references taught a composition wherein the organotypic skin organoid expresses a modified GLP-1, as required by Claim 57.

Yang et al. teaches a modified GLP-1 receptor agonist which has enhanced
potency and serum half-life, and wherein GLP-1 receptor agonists are used to treat
diabetes (Pg. 4140, Abstract and Column 1, Lines 1-24).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the recombinant therapeutic protein
expressing organotypic skin organoid of Comer et al., Li et al., Shelby et al. and Guenou
 above to express a modified GLP-1 as taught by Yang et al. because this is no more than the substitution of one known element (therapeutic GLP-1 protein) for another (therapeutic HIF-1α protein or diabetes therapeutic protein/insulin of Comer et al.) to obtain predictable results (recombinant therapeutic GLP-1 protein expressing organotypic skin organoid).  See the MPEP at 2141 Ill.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have a recombinant GLP-1 expressing organotypic skin organoid, which could also be used to treat diabetes, similarly to the insulin organoid of Comer et al. above.  There would have been a reasonable expectation of success in making this modification because the organotypic skin organoid of Comer et al. is not particularly limited as to the therapeutic proteins that can be expressed thereby or conditions which can be treated by said organotypic skin organoid, but does exemplify a diabetes therapeutic.
Claim(s) 58 and 59 are rejected under 35 U.S.C. § 103 as being unpatentable over Comer et al. (US 2011/0286985 A1), cited in the IDS, in view of Li et al. (2015), Shelby et al. (US 2010/0028849 A1) and Guenou (US 2011/0165130 A1), of record, and further in view of Dubensky, J.R. et al. (US 2012/0263754 A1) and Kim et al. (2012), both of record, and as evidenced by Suchankova et al. (2015).

The teachings of Comer et al., Li et al., Shelby et al. and Guenou were discussed above.

None of the above references taught a composition wherein the therapeutic agent is inducible by alcohol consumption by the individual, as required by Claim 58;
or wherein the therapeutic agent improves the individual's health by treating alcoholism, as required by Claim 59.

Suchankova et al. teaches that GLP-1 is a potential treatment for alcohol use disorder (alcoholism) (Pg. 1, Abstract).

Dubensky, JR. et al. teaches that a promoter is an expression control element formed by a nucleic acid sequence that permits binding of RNA polymerase and transcription to occur.  Promoters may be inducible, constitutive, temporally active or tissue specific.  The activity of inducible promoters is induced by the presence or absence of biotic or abiotic factors.  
Inducible promoters can be a useful tool in genetic engineering because the expression of genes to which they are operatively linked can be turned on or off at certain stages of development of an organism, its manufacture, or in a particular tissue.  Inducible promoters can be grouped as chemically-regulated promoters, and physically-regulated promoters.  Typical chemically-regulated promoters include, not are not limited to, alcohol-regulated promoters (e.g., alcohol dehydrogenase I (alcA) gene promoter) (Pg. 18, Paragraph [0136)).

Kim et al. teaches that diabetes mellitus is clinically recognized as a complication of alcoholism and chronic, heavy alcohol consumption, an independent risk factor for type 2 diabetes mellitus (T2DM), disrupts the glucose homeostasis and is associated with development of insulin resistance (Pg. 108, Column 1, Lines 1-6).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the inducible, recombinant modified-GLP-1
expressing (an alcoholism therapeutic, see Suchankova) organotypic skin organoid of Comer et al. Li et al., Shelby et al., Guenou and Yang et al. to include an alcohol regulated promotor, as taught by Dubensky, JR. et al. because this is no more than the application of a known technique (provision of an alcohol inducible promoter for gene expression) to a known product (inducible, recombinant modified-GLP-1 expressing organotypic skin organoid) ready for improvement to yield predictable results (alcohol induced, recombinant modified-GLP-1 expressing organotypic skin organoid).  See the MPEP at 2141 Ill.  
Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification would have been motivated to make this modification in order to have an alcohol induced, recombinant modified-GLP-1 expressing organotypic skin organoid, which could be used to treat diabetes associated with chronic, heavy alcohol consumption (alcoholism).  There would have been a reasonable expectation of success in making this modification because the genetically engineered organotypic skin organoid is not particularly limited as to what inducer is utilized to induce expression of the recombinant therapeutic agent and Dubensky, JR. et al. teaches that alcohol-regulated promoters where known in the art before the effective filing date of the claimed invention while Kim et al. teaches that alcoholism and diabetes are co-related.

With regard to the limitation of Claim 59, that the therapeutic agent improves the
individuals health by treating alcoholism, this would be an inherent feature of the
genetically engineered organotypic skin organoid expressing GLP-1, when administered to a subject in need thereof.  As discussed above, Suchankova et al. teaches that GLP-1 administration is a potential therapeutic for alcoholism.  

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                       11/07/2022

/NEIL P HAMMELL/           Primary Examiner, Art Unit 1636